UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


RHONDA FLEMING,

            Plaintiff,

       v.
                                    Civ. Action No. 15-1135 (EGS)
MEDICARE FREEDOM OF
INFORMATION GROUP, et al.,

            Defendants.


                  MEMORANDUM OPINION AND ORDER

     Plaintiff Rhonda Fleming was sentenced to 360 months in

prison and ordered to pay $6.3 million in restitution after

being convicted on over sixty counts of healthcare fraud and

other related offenses in the Southern District of Texas. Ms.

Fleming now alleges that she was not provided with certain

Medicare records during her criminal trial. See Compl., ECF No.

1 at 1-2. 1 Proceeding pro se, Ms. Fleming brings suit against the

Medicare Freedom of Information Group — which the government has

construed as being against the Centers for Medicare and Medicaid

Services (“CMS”) — and others seeking those records pursuant to

the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”).

     Because Ms. Fleming is a prolific filer, the Court required

her to obtain permission from the Court before making

1 When citing electronic filings throughout this opinion and
order, the Court cites to the ECF page number, not the page
number of the filed document.

                                1
new filings in this case. Minute Order of Sept. 1, 2016. Pending

before the Court are Ms. Fleming’s objections to Magistrate

Judge Harvey’s Report and Recommendation dated July 24, 2018

(“R&R”), which recommends that the Court deny Ms. Fleming

permission to file a motion for relief from two judgments

pursuant to Rule 60(d)(3) and the All Writs Act. See R&R, ECF

No. 162. Defendants have not objected to the R&R. For the

reasons set forth below, and upon consideration of the R&R, Ms.

Fleming’s objections to the R&R, and the relevant law, the Court

accepts the findings and adopts the recommendations of

Magistrate Judge Harvey contained in the R&R and DENIES Ms.

Fleming permission to file the motion.

  I.     Factual Background

       The Court will not restate the full factual background of

this case, which is set forth in detail in Magistrate Judge

Harvey’s prior R&R and reiterated in this Court’s Memorandum

Opinion adopting that R&R. See R&R, ECF No. 122 at 2-5; Mem.

Op., ECF No. 152 at 2–3. Briefly, at the center of this lawsuit

are FOIA requests made to CMS and the Executive Office for

United States Attorneys requesting documents “pertaining to Hi-

Tech Medical Supply and First Advantage Nursing,” which were the

companies from whom Ms. Fleming purchased supplier numbers in

her scheme to submit fraudulent claims to Medicare. See Compl.,

ECF No. 1 at 2; R&R, ECF No. 122 at 2-3. Ms. Fleming asserts


                                  2
that defendants failed to release records within the scope of her

FOIA request, and requests that the Court require production of

the records; enter a declaratory judgment against all defendants

for violating FOIA, obstructing justice, denying her access to

the courts, violating her due-process rights, and falsely

imprisoning her; and award her compensatory and punitive

damages. See Compl., ECF No. 1 at 4. Ms. Fleming initially filed

her suit in the District of Minnesota, which dismissed her due-

process and false-imprisonment claims pursuant to Heck v.

Humphrey, 512 U.S. 477 (1994). See R&R, ECF No. 15 at 3-4. The

case was then transferred to this district. Notice of Transfer,

ECF No. 56. Thereafter, this Court dismissed a bevy of Ms.

Fleming’s motions in its Memorandum Opinion dated June 6, 2018.

Mem. Op., ECF No. 152. Relevant to this motion, the Court

dismissed Ms. Fleming’s motion for partial summary judgment in

which she brought claims for fraud against the government. Id.

at 2–3. The sole claim remaining before this Court is her FOIA

Claim.

     In her request for permission to file her motion for

relief, Ms. Fleming requests that the Court vacate two previous

judgments. The first is a judgment for civil forfeiture. United

States v. $670,706.55, No. 4:05-cv-00718 (S.D. Tex. Feb. 24,

2009), aff’d, 367 F. App’x 532 (5th Cir. 2010). See Pl.’s Mot.

for Relief, ECF No. 136 at 1. The second was her criminal


                                3
conviction. United States v. Fleming, No. 4:07-cr-513-1 (S.D.

Tex. filed Dec. 13, 2007), aff’d, United States v. Arthur, 432

F. App’x 414 (5th Cir. 2011). Id. Ms. Fleming’s civil forfeiture

arose out of her conviction for health care fraud as the

government sought to seize the proceeds that were traceable to

that fraud. Fleming, 367 F. App’x at 533. She alleges both

judgments were fraudulently obtained by the government. See

Pl.’s Mot. for Relief, ECF No. 136 at 1–3.

     The R&R recommends that the Court deny Ms. Fleming

permission to file the motion. The R&R found that Ms. Fleming’s

arguments supporting her motion to vacate the two judgments are

“nearly identical to those she raised in her previous motion for

partial summary judgment, which were rejected by [Magistrate

Judge Harvey] in the [November 2017 R&R], which was adopted by

[this Court]. R&R, ECF No. 162 at 4 (citing Mem. Op., ECF No.

152). Further, the R&R noted that “the District of Minnesota has

already dismissed all of Plaintiff’s Bivens claims based on

alleged attorney misconduct in connection with Plaintiff’s

criminal case as barred by Heck v. Humphrey.” Id. (citing Rep.

and Recommendation, ECF No. 15 at 3–4; Heck v. Humphrey, 512
U.S. 477, 486−87 (1994)). Therefore, the R&R recommends that the

Court deny permission to file the motion, which seeks to raise

claims previously rejected by this Court, as barred by the law

of the case doctrine. Id. at 5.


                                  4
     Ms. Fleming timely filed her objections to the R&R, and

this motion is ripe for adjudication. Pl.’s Obj., ECF No. 165.

II. Legal Standard

     Pursuant to Federal Rule of Civil Procedure 72(b), once a

magistrate judge has entered a recommended disposition, a party

may file specific written objections. The district court “must

determine de novo any part of the magistrate judge’s disposition

that has been properly objected to,” and “may accept, reject or

modify the recommended disposition.” Fed. R. Civ. P. 72(b)(3).

Proper objections “shall specifically identify the portions of

the proposed findings and recommendations to which objection is

made and the basis for objection.” Local Civ. R. 72.3(b). “As

numerous courts have held, objections which merely rehash an

argument presented to and considered by the magistrate judge are

not ‘properly objected to’ and are therefore not entitled to de

novo review.” Shurtleff v. U.S. Envtl. Prot. Agency, 991 F.

Supp. 2d 1, 8 (D.D.C. 2013).

III. Analysis

     In her motion, Ms. Fleming argued that defendants committed

fraud on both the court that presided over her criminal case and

this Court. See Pl.’s Mot. for Relief, ECF No. 136 at 1. In the

R&R, Magistrate Judge Harvey rejected her claim on the grounds

that her allegations regarding fraud on the court in her

criminal case were barred under the law-of-the-case doctrine.


                                5
Ms. Fleming disagrees.

     “[T]he law-of-the-case doctrine [provides that] the same

issue presented a second time in the same case in the same court

should lead to the same result.” LaShawn A. v. Barry, 87 F.3d
1389, 1393 (D.C. Cir. 1996); see id. (noting that

“[i]nconsistency is the antithesis of the rule of law” and that

“[f]or judges, the most basic principle of jurisprudence is that

we must act alike in all cases of like nature” (internal

quotation marks omitted)). The doctrine is applicable to

“questions decided ‘explicitly or by necessary implication.’”

Id. at 1394 (citation omitted). Indeed, “the law of the case

[doctrine] turns on whether a court previously ‘decide[d] upon a

rule of law’ . . . [,] not on whether, or how well, it explained

the decision.” Christianson v. Colt Indus. Operating Corp., 486
U.S. 800, 817 (1988).

     These principles also apply to rulings of coordinate courts

on matters before a current Court. “A decision of a court of

coordinate status is entitled to be considered ‘law of the

case.’” Hill v. Henderson, 195 F.3d 671, 678 (D.C. Cir.

1999)(quoting Christianson, 486 U.S. at 817 (1988)). “Once a

prior decision has become the law of the case, it should not be

disturbed by a court of coordinate jurisdiction.” U.S. ex rel.

Pogue v. Diabetes Treatment Centers of America, Inc., 238 F.

Supp. 2d 258, 262 (D.D.C. 2002) (internal quotation marks and


                                6
citation omitted). This “promotes the finality and efficiency of

the judicial process by protecting against the agitation of

settled issues.” Christianson, 486 U.S. 816 (internal quotation

marks and citation omitted). Accordingly, reconsideration of the

law of the case is only appropriate where there are “exceptional

circumstances” or where it is necessary to prevent a “grave

injustice.” U.S. ex rel. Pogue, 238 F. Supp. 2d at 262. Here,

the District of Minnesota dismissed Ms. Fleming’s Bivens claims

based on prosecutorial misconduct in her criminal case prior to

transferring the case to this district. R&R, ECF No. 122 at 20.

     Ms. Fleming argues that the law of the case doctrine does

not apply to this case because the Court’s decision was

interlocutory and because there is no final judgment in this

case, and therefore her Rule 60 claims are not barred. However,

her judgments in the cases she asks this Court to overturn, the

judgment of civil forfeiture and criminal conviction, are indeed

final judgments. See infra at 3-4. In any event, even if the

judgments were not final, the decision to revisit a prior ruling

is discretionary. See Moses H. Cone Mem'l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 12 (1983)(“every order short of a

final decree is subject to reopening at the discretion of the

district judge.”). And as this Court stated in its prior

opinion, Ms. Fleming has provided “no compelling reason to

disturb the District of Minnesota’s findings here.” Mem. Op.,


                                7
ECF No. 152 at 6.

     Ms. Fleming also argues that the Court has never considered

her evidence supporting fraud in this Court. Pl.’s Obj., ECF No.

165 at 2. However, the Court's prior ruling in this case clearly

explained that the evidence supporting her argument for fraud on

the Court was insufficient to save her claims. Mem. Op., ECF No.

152 at 7. The Court was clear that it considered the evidence

cited in Ms. Fleming’s motion, and that evidence was not enough

to show by “clear evidence that a fraud was perpetrated on this

Court.” Id. (citing Pl.’s Mot. for Relief, ECF No. 136 at 1).

Ms. Fleming’s arguments are the same as those she presented in

her motion for partial summary judgment. The law of the case

applies. The Court therefore adopts the R&R’s recommendation to

deny Ms. Fleming permission to file a motion for relief from two

judgments. See R&R, ECF No. 162.

IV. Conclusion and Order

     For the foregoing reasons, it is hereby ORDERED that Ms.

Fleming’s request to file a motion for relief from two judgments

pursuant to Rule 60(d)(3) and the All Writs Act is DENIED.

     SO ORDERED.

Signed:     Emmet G. Sullivan
            United States District Judge
            June 13, 2019




                                   8